


Exhibit 10.2

 

Transition Services Agreement

 

PDL BioPharma, Inc.,
a Delaware corporation

 

and

 

Facet Biotech Corporation,
a Delaware corporation

 

Dated as of December 18, 2008

 

--------------------------------------------------------------------------------


 

Transition Services Agreement

 

This Transition Services Agreement (this “Agreement”) is entered into as of
December 18, 2008, by and between PDL BioPharma, Inc., a Delaware corporation
(“PDL”), and Facet Biotech Corporation, a Delaware corporation (“Facet”), each a
“Party” and together, the “Parties”.  Capitalized terms not defined herein shall
have the meaning set forth in that certain Separation and Distribution Agreement
dated as of December 17, 2008 by and between the Parties, as amended or
otherwise modified from time to time (the “Separation Agreement”).  This
Agreement shall be effective on the Distribution Date, as defined in the
Separation Agreement.

 

Recitals:

 

WHEREAS, the Board of Directors of PDL has determined that it is appropriate,
desirable and in the best interests of PDL and its stockholders to separate PDL
into two separate, independent and publicly traded companies;

 

WHEREAS, to effect this separation the Parties entered into the Separation
Agreement;

 

WHEREAS, the Parties have agreed to enter into this Agreement in order for PDL
to assist Facet, and for Facet to assist PDL, each for a period from and after
the Distribution Date, by providing to Facet and PDL, respectively, certain
services and support not otherwise specified in the Separation Agreement or any
other Ancillary Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

Article 1
Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1           “Additional Service” shall have the meaning set forth in
Section 2.7(a).

 

1.2           “Agreement Dispute” shall have the meaning set forth in
Section 11.

 

1.3           “Business” shall mean the PDL Business or the Facet Business, as
applicable.

 

1.4           “Default Interest Rate” shall have the meaning set forth in
Section 3.2(b).

 

1.5           “Due Date” shall have the meaning set forth in Section 3.2(a).

 

1.6           “Facet Project Manager” shall have the meaning set forth in
Section 2.9.

 

1.7           “Facet Services” shall mean the enumerated services described on
Schedule B attached hereto.

 

1

--------------------------------------------------------------------------------


 

1.8           “Fee” or “Fees” shall have the meaning set forth in
Section 3.1(a).

 

1.9           “Force Majeure” shall mean, with respect to a Party, an event
beyond the reasonable control of such Party (or any Person acting on its
behalf), which by its nature could not have been foreseen by such Party (or such
Person), or, if it could have been foreseen, was unavoidable, and includes acts
of God, storms, floods, earthquakes, hurricanes, riots, pandemics, fires,
sabotage, strikes, lockouts, civil commotion or civil unrest, interference by
civil or military authorities, acts of war (declared or undeclared) or armed
hostilities or other national or international calamity or one or more acts of
terrorism.

 

1.10         “PDL Project Manager” shall have the meaning set forth in
Section 2.9.

 

1.11         “PDL Services” shall mean the enumerated services described on
Schedule A attached hereto.

 

1.12         “Schedules” shall mean Schedule A and Schedule B attached hereto.

 

1.13         “Service” shall mean any of the Facet Services or the PDL Services,
as applicable.

 

1.14         “Service Provider” shall mean PDL with respect to the PDL Services,
and Facet with respect to the Facet Services.

 

1.15         “Service Recipient” shall mean Facet with respect to the PDL
Services, and PDL with respect to the Facet Services.

 

1.16         “Services Group” shall mean any Services or group of Services
identified on one of the Schedules for which a single, separate Fee is specified
on such Schedule.

 

1.17         “Services Term” shall have the meaning set forth in Section 4.1.

 

Article 2
Services

 

2.1           Scope of Services.

 

(a)           Facet hereby retains PDL to provide, and PDL hereby agrees to
provide, the PDL Services to Facet or any of its Subsidiaries, as designated by
Facet, during the relevant Services Term.

 

(b)           PDL hereby retains Facet to provide, and Facet hereby agrees to
provide, the Facet Services to PDL or any of its Subsidiaries, as designated by
PDL, during the relevant Services Term.

 

(c)           Notwithstanding anything to the contrary in this Agreement,
(i) the PDL Services shall be available to Facet or any of its Subsidiaries only
for the purposes of conducting the Facet Business substantially in the same
manner as it was conducted immediately prior to the Distribution Date; and
(ii) the Facet Services shall be available to PDL or any of its Subsidiaries

 

2

--------------------------------------------------------------------------------


 

only for the purposes of conducting the PDL Business substantially in the same
manner as it was conducted immediately prior to the Distribution Date.

 

2.2           Provision of Services.  The PDL Services may be directly provided
by PDL or may be provided through any of its Affiliates or subcontractors, and
the Facet Services may be directly provided by Facet or may be provided through
any of its Affiliates or subcontractors; provided, however, that the applicable
Service Provider shall remain responsible, in accordance with this Agreement,
for performance of any Service it causes to be so provided.

 

2.3           No Assumption or Modification of Obligations.  Nothing herein
shall be deemed to (a) constitute the assumption by Service Provider or any of
its Affiliates, or the agreement to assume, any duties, obligations or
liabilities of Service Recipient or its Affiliates whatsoever; or (b) alter,
amend or otherwise modify any obligation of PDL or Facet, as the case may be,
under the Separation Agreement.

 

2.4           Application of Resources. Unless otherwise expressly required
under the terms of the Separation Agreement or any Schedules, or otherwise
agreed to by the Parties in writing, in providing the Services, Service Provider
or its Affiliates shall not be obligated to: (a) expend funds and other
resources beyond levels that would be customary and reasonable for any other
nationally recognized service provider to perform services that are similar to
the relevant Services; (b) maintain the employment of any specific employee or
subcontractor; provided, however that Service Provider shall use commercially
reasonable efforts to provide a replacement with the necessary skill and
expertise; (c) purchase, lease or license any additional (measured as of the
date hereof) equipment or materials (but expressly excluding any renewal or
extension of any leases or licenses required for Service Provider to perform the
relevant Services during the relevant Services Term); (d) pay any of Service
Recipient’s costs related to its or any of its Subsidiaries’ receipt of the
Services; (e) lend any funds to a Service Recipient or its Subsidiaries; or
(f) make any payments or disbursements on behalf of Service Recipient, except to
the extent Service Recipient has previously delivered to Service Provider
sufficient funds to make any such payment or disbursement.

 

2.5           Performance of Services.  Subject to the other terms (a) in this
Agreement setting forth and circumscribing Service Provider’s performance
obligations hereunder (including in this Article 2 and in Article 6), and (b) in
the relevant Schedules, each Service Provider shall perform the Services
required to be provided by it hereunder in a manner specifically described in
the relevant Schedules, or, to the extent not so described in such Schedules, in
a manner that is substantially the same in nature, accuracy, quality,
completeness, timeliness, responsiveness and efficiency with how such relevant
Services have been rendered in support of the Facet Business and/or the PDL
Business prior to the Distribution Date.  To the extent that either PDL or Facet
determines that any sharing of information or historical knowledge would be
commercially detrimental in any material respect, violate any Law or agreement
or waive any attorney-client privilege, the work product doctrine or other
applicable privilege, the Parties shall take all reasonable measures to permit
the compliance with such obligations in a manner that avoids any such harm or
consequence.

 

2.6           Transitional Nature of Services; Changes.  The Parties acknowledge
the transitional nature of the Services and agree that, notwithstanding anything
to the contrary

 

3

--------------------------------------------------------------------------------


 

herein, each Service Provider may make changes from time to time in the manner
of performing the Services if such Service Provider is making similar changes in
performing similar services for itself and/or its Subsidiaries; provided that
Service Provider must provide Service Recipient with at least thirty (30) days
prior written notice of material changes and reasonably cooperate with Service
Recipient in adjusting to such change.

 

2.7           Additional Services; Extension of Services Terms.  In the event
that the Parties identify and agree upon (a) an additional service to be
provided under this Agreement, as well as the related fees and other specific
terms and conditions applicable thereto (an “Additional Service”), or (b) an
extension of any particular Service Term for any Services Group, as well as the
related fees and other specific terms and conditions applicable thereto, the
Parties shall execute an amendment to this Agreement that provides for the
substitution of the relevant Schedule, or additions of supplements to the
relevant Schedule, in order to describe such Additional Service or extension,
and the agreed upon related fees and other specific terms and conditions
applicable thereto. It is understood that the Service Provider has no obligation
to provide Additional Services and may reject any request by any Service
Recipient for Additional Services for any reason or for no reason.

 

2.8           Impracticability.  Subject to the provisions of Section 2.10,
Service Provider shall not be required to provide any Service to the extent:
(a) that the performance of the Services would (i) require Service Provider or
any of its Subsidiaries to violate any applicable Laws (including any applicable
codes or standards of conduct established by any Governmental Entity with
respect to their activities subject to the jurisdiction of such Governmental
Entity) or any internal policy reasonably adopted in order to comply with any
applicable Laws; (ii) result in the breach of any software license, lease, or
other Contract; or (iii) require prior approval of a Governmental Entity (except
to the extent such approval has already been obtained); or (b) that Service
Provider cannot provide such Service due to a Force Majeure event; provided,
however that Service Provider shall resume such Service as soon as practicable
after such Force Majeure event..

 

2.9           Project Managers.  PDL shall designate from time to time at least
one individual, and shall inform Facet of the identity of such individual, to
whom all of Facet’s communications may be addressed with respect to the PDL
Services and who has authority to act for and bind PDL in all aspects with
respect to the PDL Services (the “PDL Project Manager”).  Facet shall designate
from time to time at least one individual and shall inform PDL of the identity
of such individual, to whom all of PDL’s communications may be addressed with
respect to the Facet Services and who has authority to act for and bind Facet in
all aspects with respect to the Facet Services (the “Facet Project Manager”). 
The initial PDL Project Manager designated by PDL shall be Cris Larson, Chief
Financial Officer, and the initial Facet Project Manager designated by Facet
shall be Herb Cross, Corporate Controller.

 

2.10         Cooperation.  In the event that there is nonperformance of any
Service as a result of impracticability pursuant to Section 2.8, the Parties
agree to work together in good faith to arrange for an alternative means by
which the applicable Service Recipient may obtain, at its sole cost and expense,
the Service so affected.  The Service Provider shall cooperate with the Service
Recipient in connection with the performance of the Services, including
producing on a timely basis all Contracts, documents and other information that
is reasonably requested with respect to

 

4

--------------------------------------------------------------------------------


 

the performance of Services; provided, however, that such cooperation shall not
unreasonably disrupt the normal operations of the Service Recipient or its
respective Subsidiaries.

 

2.11         Independent Contractor Relationship.  The relationship of the
Parties hereunder is that of independent contractors, and nothing in this
Agreement is intended to, or shall be construed to, create a partnership,
agency, joint venture, employment or similar relationship.

 

Article 3
Pricing

 

3.1           Fees.  Except as explicitly stated in Schedule B for certain Facet
Services, in consideration of Services performed pursuant to this Agreement, the
Parties shall pay the applicable fees (individually a “Fee” and collectively the
“Fees”) as follows:

 

(a)           by PDL to Facet, at $125.00/hour/person for the time spent by
employees within Facet performing the Facet Services; and

 

(b)           by Facet to PDL, at $125.00/hour/person for the time spent by
employees within PDL performing the PDL Services.

 

3.2           Payment Procedures.  If Fees are payable pursuant to Section 3.1:

 

(a)           Service Provider shall invoice Service Recipient on a monthly
basis for all Fees accrued with respect to the prior month.  Fees shall be
payable by Service Recipient within thirty (30) days after Service Recipient’s
receipt of an invoice (the “Due Date”).  All amounts (i) payable pursuant to the
terms of this Agreement shall be paid to Service Provider as directed by Service
Provider, and (ii) due and payable hereunder shall be invoiced and paid in U.S.
dollars, except as may be expressly provided in any relevant Schedule.  A
Service Recipient’s obligation to make any required payments under this
Agreement shall not be subject to any unilateral right of offset, set-off,
deduction or counterclaim, however arising.

 

(b)           Default Interest Rate.  Subject to the provisions of
Section 3.2(c), amounts not paid on or before the Due Date shall be payable with
accrued interest thereon, from the date originally due, at the annual rate
announced by the Bank of America (or any successor) as its prime rate in effect
on the date that such payment was first due plus two percent (2%).

 

(c)           Disputes.  In the event that Service Recipient disputes the
accuracy of any invoice or portion thereof, Service Recipient shall provide
Service Provider on or prior to the Due Date written notice of the disputed
amounts, together with a statement of the particulars of the dispute.  Should
Service Recipient fail to provide notice of any disputed amounts on or before
the Due Date, the amounts set forth on the invoice shall be owed with interest
at the Default Interest Rate from the Due Date until payment is received. 
Should Service Recipient provide the required information on or before the Due
Date, Service Provider shall have thirty (30) days following receipt of the
required information to reject Service Recipient’s modified invoice (or portion
thereof) by providing Service Recipient notice of such rejection within such
30-day period.  Should Service Provider fail to provide such notice within the
time period allowed, Service Recipient’s modified invoice (or portion thereof)
shall be deemed to be the correct invoice.  Should Service Provider provide the
required notice within such 30-day period,

 

5

--------------------------------------------------------------------------------


 

resolution of the disputed invoice shall be in accordance with the provisions of
Article 11 hereof.  If Service Recipient has underpaid the amount actually due,
Service Recipient shall remit to the Service Provider, within five (5) business
days after receipt of the determination from Service Provider, any amount due
plus interest at the Default Interest Rate from the Due Date until paid. 
Notwithstanding any disputed invoice or portion thereof, Service Recipient shall
nevertheless pay when due any undisputed amount of such invoice to Service
Provider.

 

3.3           Taxes.  If any Governmental Entity shall impose a tax on the
Services rendered to a Service Recipient or its Subsidiaries by Service Provider
hereunder, Service Recipient agrees to pay, or remit to Service Provider so that
Service Provider may pay, the amount of such tax imposed now or in the future on
the Services rendered to Service Recipient or its Subsidiaries by Service
Provider under this Agreement.  Notwithstanding anything to the contrary
contained in this Agreement, Service Recipient shall have no liability for, and
shall not be obligated to pay for, any property taxes of any kind or type
applicable to the property of Service Provider or any of its Subsidiaries or any
income taxes of any kind or type applicable to the income of Service Provider or
any of its Subsidiaries, except as may be expressly provided in any relevant
Schedule.

 

3.4           Expenses.  In addition to the payment of all Fees, at the end of
each month during the Services Term, Service Recipient shall reimburse Service
Provider for all reasonable out-of-pocket costs and expenses incurred by Service
Provider or its Subsidiaries in connection with providing the Services
(including pass-through costs for third party contractors and travel-related
expenses).  Any travel-related expenses incurred in performing the Services
shall be incurred and charged to Service Recipient in accordance with Service
Provider’s then applicable business travel policies.

 

Article 4
Services Term; Termination

 

4.1           Services Term.  The performance of the Services shall commence on
the Distribution Date and shall expire as set forth on Schedule A or Schedule B,
as applicable, with respect to each such Service, unless earlier terminated
pursuant to Section 4.2 hereof (the “Services Term”).

 

4.2           Termination.  The obligations under this Agreement may be
terminated prior to the expiration of the relevant Services Term only as
provided on Schedule A or Schedule B, as applicable, with respect to each such
Service.

 

4.3           Rights and Obligations Upon Termination. Upon expiration of the
Services Term or in the event of a termination pursuant to Section 4.2, no
Party, nor any of its Affiliates, shall have any liability or further obligation
to any other Party or any of its Affiliates pursuant to this Agreement, except:
(a) that the provisions of Sections 3 (to the extent of amounts accrued
thereunder through the date of such expiration or termination), 4.3, 5, 6, 7, 8,
9, 10, 11, 12, 13, and 14 (as well as in each case associated defined terms)
shall survive any such expiration or termination and not be extinguished
thereby; and (b) any Party nevertheless shall be entitled to seek any remedy to
which it may be entitled at law or in equity for the violation or breach by the

 

6

--------------------------------------------------------------------------------


 

other Party of any agreement, covenant, representation, warranty, or indemnity
contained in this Agreement that occurs prior to such expiration or termination.

 

Article 5
Return Of Leased Property Or Licensed Software

 

Service Recipient shall be liable for all costs and expenses incurred by Service
Provider or any of its Subsidiaries resulting from any delay or failure of
Service Recipient to return to Service Provider or any licensor, as applicable,
any leased property or licensed software that is included as part of the
Services provided to such Service Recipient upon (a) the termination of the
relevant Services as provided herein, or (b) the expiration of the term of the
applicable lease or license, provided that Services Provider has provided
Service Recipient with at least sixty (60) days prior written notice of such
expiration.

 

Article 6
Internal Controls And Procedures

 

In addition to the record retention requirements of the Separation Agreement,
with respect to the Services for which each Service Provider is responsible,
such Service Provider shall maintain and comply with such internal controls and
procedures as are necessary to comply with the Sarbanes-Oxley Act of 2002 or as
otherwise agreed by the Parties to be implemented by the Parties to comply with
internal controls and procedures or applicable Law.  In the event a Service
Recipient requires a change to the internal controls or procedures, or requires
the implementation of additional internal controls or procedures, related to the
Services required to be provided to such Service Recipient in order for such
Service Recipient to comply with changes to applicable Law, Service Provider
shall change or add to such Service Provider’s internal controls or procedures
related to such Services as reasonably requested by such Service Recipient;
provided, however, in connection with a Service Provider changing or adding to
internal controls or procedures as required by the foregoing, Service Recipient
shall pay for any and all additional costs and expenses associated with the
implementation or maintenance of the applicable change or addition;
provided further, however, that if such change or addition is required for the
compliance by both Parties with a Law applicable to both Parties, the Parties
shall negotiate in good faith an equitable sharing of the costs and expenses
associated with such change or addition.

 

Article 7
Books And Records

 

The Parties shall keep and maintain books, records, accounts and other documents
sufficient to reflect accurately and completely the transactions conducted, and
all associated costs incurred, pursuant to this Agreement.  Such records shall
include receipts, invoices, memoranda, vouchers, inventories, timesheets and
accounts pertaining to the Services, as well as complete copies of all
contracts, purchase orders, service agreements and other such arrangements
entered into in connection therewith.

 

7

--------------------------------------------------------------------------------


 

Article 8
Compliance With Laws And Governmental Requirements

 

Each Party shall be responsible for compliance with all Laws affecting its
Business.  Each Service Recipient shall be responsible for any use such Service
Recipient may make of the Services to assist it in complying with applicable
Laws.  Each Service Provider shall comply with (a) all Laws applicable to the
provision by it of the Services hereunder, and (b) the accounting and reporting
requirements of any Governmental Entity having jurisdiction over it or any Party
with respect to their respective activities related to such Service Provider’s
performance of the Services.

 

Article 9
Disclaimer And Limitation Of Liability

 

9.1           EACH PARTY ACKNOWLEDGES AND AGREES (A) THAT ALL SERVICES ARE
PROVIDED BY SERVICE PROVIDER ON AN “AS IS” BASIS, AND (B) THAT NEITHER SERVICE
PROVIDER MAKES ANY REPRESENTATIONS OR WARRANTIES, WHETHER STATUTORY, EXPRESS, OR
IMPLIED, TO SERVICE RECIPIENT OR ANY OF ITS AFFILIATES WITH RESPECT TO THE
SERVICES, ANY EQUIPMENT OR MATERIALS PROVIDED UNDER THIS AGREEMENT, OR OTHERWISE
HEREUNDER, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, OR ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE.

 

9.2           NO PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO ANY OTHER
PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS OR REVENUE, LOSS OF BUSINESS,
LOSS OF USE OR OF DATA, INTERRUPTION OF BUSINESS OR OTHERWISE) RESULTING OR
ARISING FROM THE SERVICES, ANY PERFORMANCE OR NONPERFORMANCE OF THE SERVICES OR
TERMINATION OF THE SERVICES REGARDLESS OF WHETHER SUCH DAMAGES OR OTHER RELIEF
ARE SOUGHT BASED ON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT
LIABILITY IN TORT, OR ANY OTHER LEGAL OR EQUITABLE THEORY, EXCEPT TO THE EXTENT
THAT ANY SUCH DAMAGES RELATE TO A CLAIM FOR INDEMNIFICATION PURSUANT TO ARTICLE
10, A BREACH OF ANY OF THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT OR THE
SEPARATION AGREEMENT, OR FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
SERVICE PROVIDER OR ITS AFFILIATES.

 

Article 10
Indemnity

 

10.1         Service Recipient Indemnity.  Service Recipient hereby agrees to
indemnify, defend and hold harmless Service Provider and each of its Affiliates
from and against any and all claims, losses, demands, liabilities, costs and
expenses (including reasonable attorneys’ fees and costs and expenses related
thereto) suffered or incurred by Service Provider or any of its Affiliates as a
result of or in connection with any third party claims to the extent caused, in
whole or in part, by the fraud, gross negligence or willful misconduct of
Service Recipient or any of its Affiliates in its receipt of the Services or in
its provision to Service Provider or any of its Affiliates of any information
reasonably required for performance of the Services by Service

 

8

--------------------------------------------------------------------------------


 

Provider or any of its Affiliates. In no event shall the aggregate liability of
Service Recipient and its Affiliates to Service Provider and its Affiliates, for
any damages concerning Service Recipient’s or its Subsidiaries’ receipt of the
Services or any other matter arising out of, or related to, this Agreement
(regardless of whether any such claim for such damages is based in contract or
in tort) exceed the amounts actually paid to Service Provider by Service
Recipient pursuant to this Agreement.

 

10.2         Service Provider Indemnity.  Service Provider hereby agrees to
indemnify, defend and hold harmless Service Recipient and each of its Affiliates
from and against any and all claims, losses, demands, liabilities, costs and
expenses (including reasonable attorney’s fees and costs and expenses related
thereto) suffered or incurred by Service Recipient or any of its Affiliates as a
result of, or in connection with, any third party claims to the extent caused,
in whole or in part, by the fraud, gross negligence or willful misconduct of
Service Provider or any of its Affiliates in performing the Services.  In no
event shall the aggregate liability of Service Provider and its Affiliates to
Service Recipient and its Affiliates, for any damages concerning Service
Provider’s or its Subsidiaries’ or subcontractors’ performance or nonperformance
of the Services or any other matter arising out of, or related to, this
Agreement (regardless of whether any such claim for such damages is based in
contract or in tort) exceed the amounts actually paid to Service Provider by
Service Recipient pursuant to this Agreement.

 

10.3         Procedures.  Any claim for indemnification under this Article 10
shall be governed by, and be subject to, the provisions of Article V of the
Separation Agreement, which provisions are hereby incorporated by reference into
this Agreement and any references to “Agreement” in such Article V as
incorporated herein shall be deemed to be references to this Agreement.

 

Article 11
Dispute Resolution

 

Any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity,
termination or breach of this Agreement or otherwise arising out of, or in any
way related to this Agreement or the transactions contemplated hereby, including
any claim based on contract, tort, statute or constitution (but excluding any
controversy, dispute or claim arising out of any Contract relating to the use or
lease of real property if any third party is a necessary party to such
controversy, dispute or claim) (collectively, “Agreement Dispute”), shall be
governed by, and be subject to, the provisions of Article IX of the Separation
Agreement, which provisions (and related defined terms) are hereby incorporated
by reference into this Agreement.

 

Article 12
Property Rights

 

12.1         No Transfer.  The Parties acknowledge and agree that nothing in
this Agreement is intended to transfer any right, title, or interest in and to
any tangible, intangible, real or personal property (including any and all
intellectual property rights).  Notwithstanding any materials, deliverables, or
other products that may be created or developed by Service Provider or its
Subsidiaries from the date hereof through the expiration or termination of the
relevant

 

9

--------------------------------------------------------------------------------


 

Services Term, Service Provider does not hereby convey, nor does Service
Recipient nor any of its Subsidiaries hereby obtain, any right, title, or
interest in or to any of Service Provider’s or any of its Subsidiaries’
equipment, materials, deliverables, products, or any other rights or property
used to provide the Services.  All customer and personnel data, files and input
and output materials and the media upon which they are located that are supplied
by Service Recipient or any of its Subsidiaries in connection with this
Agreement shall remain Service Recipient’s or such Subsidiary’s property,
respectively, and Service Provider shall not have any rights or interests with
respect thereto.

 

Article 13
Confidential Information

 

Any Confidential Information received by either Party or its Affiliates from the
other Party or any of its Affiliates in connection with this Agreement shall be
governed by, and be subject to, the provisions of Article VII of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article VII as incorporated
herein shall be deemed to be references to this Agreement.

 

Article 14
Miscellaneous

 

14.1         Incorporation.  The provisions of Article XII (Miscellaneous)
(except for Section 12.8) of the Separation Agreement are incorporated herein,
mutatis mutandis, by reference.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties caused this Transition Services Agreement to be
duly executed as of the day and year first above written.

 

 

 

PDL BioPharma, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John P. McLaughlin

 

Name:

John P. McLaughlin

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Facet Biotech Corporation,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Faheem Hasnain

 

Name:

Faheem Hasnain

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------
